Citation Nr: 1441943	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  12-23 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a dental condition, claimed as loss of upper front teeth.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to June 1958, from October 1958 to October 1962, and again from September 1991 to May 1998.
This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. The Veteran had a hearing before a Decision Review Officer at the RO in Muskogee, Oklahoma in February 2012 and the transcript is of record.

The issues of entitlement to service connection for bilateral knee conditions and entitlement to an increased rating for right hip strain have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.	


REMAND

The Veteran requested a hearing via videoconference before the Board on his August 2012 substantive appeal Form 9.  At that time, his listed address was in Tulsa, Oklahoma.  He was scheduled for a video hearing in August 2014 at the Muskogee, Oklahoma Regional Office and a letter was sent to the Veteran in May 2014 notifying him of the scheduled hearing.  

In response, the Veteran sent notice in June 2014 of a change of address.  He indicated therein that he had moved from Tulsa, Oklahoma to St. Louis, Missouri.  He further indicated he wished to decline the August 2014 video hearing, and prefer to wait for a future visit by a member of the Board of Veterans' Appeals. In a subsequent report of contact dated September 2014, the Veteran indicated he wanted to transfer jurisdiction of his dental claim to the Jackson RO (in Mississippi) because he cannot afford to travel to Muskogee, Oklahoma for his hearing.

The Veteran properly cancelled his previously scheduled hearing and good cause is shown to reschedule him for a new hearing.  On remand, the RO must clarify with the Veteran whether he wants a travel board hearing or a videoconference hearing, and to clarify the RO location/jurisdiction requested (i.e., St. Louis, Missouri or Jackson, Mississippi).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing consistent with his request.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

